Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement filed on June 9, 2020 and January 27, 2022 have been considered by the Examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 and 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN 105972653) in view of Zhang et al. (CN 208692963) (both cited by Applicant) or Kim et al. (US Pat. 7,547,862) (new cited).
Regarding claims 1, 12 and 16, Li et al. discloses a heating and cooking apparatus comprising: an air duct (13), positioned at a top of a cavity (20) of the oven (100), the air duct (13) having a duct outlet (Fig. 3 below) aimed towards the door (the figures does not show the door but it is inherently must have the door for the oven to operate in microwave mode or baking mode) to the cavity to provide an airflow along an inner surface of the door, the air duct extending downward from the ceiling of the cavity in front of and below the heating element disposed above the ceiling of the cavity, wherein the airduct forms a vertically displaced hand protection portion (Fig. 3 below) to act as a barrier in front of the heating element (Fig. 3 below), thereby guarding the heating element when the door of the oven is opened (Fig. 1-2, 3 below and 6-7).  Li et al. does not disclose the heating element disposed below the ceiling of the cavity.  Zhang et al. discloses the heating element (Fig. 1 below) disposed below the ceiling cavity.  Kim et al. also discloses the heating element (121) disposed below the ceiling cavity (via top wall of the cavity 120) (Fig. 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Li et al., the heating element disposed below the ceiling cavity, as taught by Zhang et al. or Kim et al., for the purpose of suitable to the user application since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Regarding claim 2, Li et al. discloses the duct outlet (Fig. 3 below) defines one or more openings on lateral surface of the duct outlet to direct the airflow downward toward the door of the oven (100) (Fig. 2, Fig. 3 below and 7).
Regarding claims 3-4, Li et al. discloses the one or more openings includes an array of equally-sized holes and equally-spaced holes (Fig. 2, Fig. 3 below and 7).
Regarding claims 5 and 18, Li et al. discloses the air duct (13) increases in cross-section area in a direction of the airflow toward the duct outlet (Fig. 1-2, Fig.3 below and 6-7).
Regarding claims 6 and 19, Li/Zhang/Kim discloses substantially all features of the claimed invention as set forth above including from Li, the air duct (13) is mounted a distance from the ceiling of the oven cavity to achieve the hand protection function (Fig. 1-2, Fig. 3 below and 6-7); and from Zhang/Kim, the heating element is mounted  a distance below a ceiling of the oven cavity (Fig. 1 below of Zhang and Fig. 1 of Kim) except the heating element is mounted a first distance below the ceiling of the oven cavity, the air duct is mounted a second distance below the ceiling of the oven cavity, and the second distance is greater than the first distance to achieve the hand protection function.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Li/Zhang/Kim, the heating element is mounted a first distance below the ceiling of the oven cavity, the air duct is mounted a second distance below the ceiling of the oven cavity, and the second distance is greater than the first distance to achieve the hand protection function, for the purpose of having the air duct profile dropped down further than the heating element to block the heating element thereby protecting the hand of the user.
Regarding claim 7, Li et al. discloses a front surface of the air duct (13) curved upward from the duct outlet (Fig. 3 below) to form a front of the hand protection portion (Fig. 3 below)  (Fig. 1-2, Fig. 3 below and 6-7).
Regarding claim 8, Kim et al. discloses the inner surface (via 147) of the door (140) is a glass surface (Fig. 1; Col. 5, Lines 4-18).
Regarding claims 9 and 20, Li et al. discloses the duct outlet (Fig. 3 below) is integral with the top ceiling (Fig. 1-2, Fig. 3 below and 6-7).
Regarding claim 11, Li et al. discloses the oven is a microwave oven and the air flow is heated by passage over a magnetron of the oven (Fig. 1-2 and 6-7).
Regarding claim 13, Li et al. discloses a front surface of the air duct (13) is aimed towards the door to provide the airflow along an inner surface of the door (Fig. 1-3 and 6-7).
Regarding claim 14, the combination of Li et al., Zhang et al and Kim et al. disclose a front surface of the air duct (13) is positioned to act as a barrier (see Fig. 3 below for hand protection portion) in front of the heating element (Fig. 3 below), thereby guarding the heating element from hand of an operator when the door of the oven is open.
Regarding claim 15, the combination of Li et al., Zhang et al and Kim et al. disclose the air duct (13) (see Fig. 3 below for hand protection portion) blocks contact with the heating element via horizontal movement of a hand of an operator of the oven.
Regarding claim 17, Li et al. discloses the duct outlet (Fig. 3 below) defines one or more openings on a lateral surface of the duct outlet to direct the airflow downward to the door of the oven, wherein the one of more openings include an array of equally-sized, equally-spaced holes (Fig. 2, Fig. 3 below and 7).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN 105972653) in view of Zhang et al. (CN 208692963) or Kim et al. (US Pat. 7,547,862) and further view of Dudley et al. (US Pat. 5,272,302) (new cited).
Regarding claim 10, Li/Zhang/Kim discloses substantially all features of the claimed invention as set forth above including from Li, the duct outlet (Fig. 3 below) except the duct outlet is formed of one or more stainless steel or ceramic enamel.  Dudley et al. discloses the used of the air duct (via 12 and 14a-f  with air/duct outlet 30) is formed of stainless steel (Fig. 1-3; Col. 2, Lines 37-62 and Col. 3, Lines 21-30).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Li/Zhang/Kim, the duct outlet is formed of one or more stainless steel or ceramic enamel, as taught by Dudley et al., for the purpose of having the material that is strong, rigid, cleaning and sanitation as well as the reflective effect, which has low emissivity for high reflectivity, can be used to increase the total radiosity of the heating element.



    PNG
    media_image1.png
    678
    648
    media_image1.png
    Greyscale
 



    PNG
    media_image2.png
    417
    504
    media_image2.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG D NGUYEN whose telephone number is (571)270-7828. The examiner can normally be reached Mon-Fri 9AM - 9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571)272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUNG D NGUYEN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        4/28/2022
HUNG D. NGUYEN
Primary Examiner
Art Unit 3761